The prosecution originated in the inferior court by affidavit.
It was unnecessary, the charge being a violation of the statutes pertaining to prohibited liquors, etc., to file any "complaint," in the circuit court, to which the case had been carried by appeal. Code 1923, § 4646.
There were no exceptions reserved on the taking of testimony, no written charges requested and refused.
There was ample evidence to sustain the verdict of the jury and the judgment of conviction based thereon.
We find nowhere prejudicial error, and said judgment of conviction is affirmed.
Affirmed.